DETAILED ACTION
Status of Claims:
Claims 21 – 40 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/14/2020, 03/02/2020, 05/17/2021, 08/03/2021, 01/03/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: It is unclear from the specification what the terms “criteria”, “action group”, “activity log events”, and “logical operators” pertain to since the terms do not appear in the specification and are inconsistent with the definitions provided in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 21, 27, and 34 include the limitations “define, according to configuration input from a client of a cloud computing provider, an alert rule that indicates one or more criteria to perform one or more actions on one or more target resources provided to the client …”, “determine an action group comprising the one or more actions to be performed on the one or more target resources according to the alert rule, wherein the action group is determined based at least in part on the one or more criteria met by the one or more signals”, and “perform the one or more actions of the action group, on the one or more target resources provided to the client by of the cloud computing provider” where the terms “criteria” and “action group” are not explicitly defined in the specification. Due to the terms being inconsistent with the terms provided in the specification, it is unclear if the applicant possesses the claimed invention as stated in the claim language, which fails to comply with the written description requirement. 
Dependent claims 22, 28, and 35 include the limitation “wherein the one or more signals comprise one or more activity log events” where the terms “activity log events” are not explicitly defined in the specification. Due to the terms being inconsistent with the terms provided in the specification, it is unclear if the applicant possesses the claimed invention as stated in the claim language, which fails to comply with the written description requirement. 
Dependent claims 24, 30, and 37 includes the limitation “wherein the one or more criteria comprise one or more logical operators applied to the one or more signals” where the terms “criteria” and “logical operators” are not explicitly defined in the specification. Due to the terms being inconsistent with the terms provided in the specification, it is unclear if the applicant possesses the claimed invention as stated in the claim language, which fails to comply with the written description requirement. 
Dependent claims 33 and 40 include the limitations “determining that one or more additional criteria of an additional alert rule are met by the one or more additional signals”, “determining an additional action group comprising one or more additional actions to be performed on one or more additional target resources according to the additional alert rule, wherein the additional action group is determined based at least in part on the one or more additional criteria met by the one or more additional signals”, and “performing the one or more additional actions of the additional action group.” where the terms “criteria” and “action group” are not explicitly defined in the specification. Due to the terms being inconsistent with the terms provided in the specification, it is unclear if the applicant possesses the claimed invention as stated in the claim language, which fails to comply with the written description requirement. 
The dependent claims 23, 25 – 26, 29, 31 – 32, 36, and 38 – 39 follow the same grounds of rejections as the independent claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 – 25, 27 – 31, 33 – 38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung (US 8612599).

As per claim 21 a system, comprising: 
one or more processors and one or more memories to store computer-executable instructions that, when executed (The CSMS memory includes processor executable instructions that identify a service level agreement (SLA) rule configured to execute in order to meet a SLA requirement for a consumer of cloud resources provided by a cloud computing environment, See Col. 3, Lines 40 - 67), cause the one or more processors to: 
	define, according to configuration input from a client of a cloud computing provider (The CSMS (cloud services monitoring system) instrumentation, collection of measurements, and the dynamic adjustment work together to provide the user a way to build dynamic rules to plan resource utilization in a shared resources environment, and determine what options are available to the user to select (configuration input from a client) in order to carry out the dynamic rule. The CSMS provides configurable system agents that the user may use to automatically carry out one or more of the resource utilization options identified by the CSMS and/or selected by the user, See Col. 10, Lines 12 - 23), an alert rule that indicates one or more criteria to perform one or more actions on one or more target resources provided to the client (Dynamic rules (alert rules) include triggering interfaces and actions that are dynamically adjusted based on the real-time measurements collected by the CSMS. Dynamic rules characterize the operational aspects regarding what action to take when a particular event occurs in the environment, and characterizes the long term behavior resulting from performing the action, See Col. 12, Lines 13 - 32), wherein the cloud computing provider is configured to provide a plurality of resources to a plurality of clients, and wherein the plurality of resources comprise the one or more target resources (The CSMS uses active probing to interrogate the environment with tests to determine the real-time state of the environment, and the state of the resources expected to be used to meet the users SLAs (e.g., the current state of the cloud environment). The CSMS probes the environment (e.g., to determine the state of the cloud) to determine whether the environment can satisfy the user's desired computing resource (target resources) requests (e.g., SLAs), See Col. 4, Lines 14 - 52); 
	monitor, via the cloud computing provider, one or more signals emitted by the plurality of resources (The CSMS interfaces to monitoring systems and orchestration systems to collect measurements and execute dynamic adjustments using dynamic rules and/or monitoring agents, See Col. 12, Lines 13 – 32); 
	determine that the one or more criteria of the alert rule are met by the one or more signals (For example, a dynamic rule adjustment (criteria) may trigger that when a threshold is met (alert rule met by the one or more signals) that a dynamic action be performed (e.g., scale up, migrate, start an instance), See Col. 17, Lines 61 - 67); 
	determine an action group comprising the one or more actions to be performed on the one or more target resources according to the alert rule (This work uses monitoring to adjust the thresholds and actions (action group) of the alerts and rules. Operations are dynamically tuned based on measured resource utilization, application/user demand, and the implementation of other operations, See Col. 23, Line 51 – Col. 24, Line 8), wherein the action group is determined based at least in part on the one or more criteria met by the one or more signals (Dynamic rules include triggering interfaces and actions that are dynamically adjusted based on the real-time measurements collected by the CSMS. Dynamic rules characterize the operational aspects regarding what action to take (determined action group) when a particular event (criteria) occurs in the environment (signals), and characterizes the long term behavior resulting from performing the action, See Col. 12, Lines 13 - 32); and  
	perform the one or more actions of the action group, on the one or more target resources provided to the client by of the cloud computing provider (The CSMS provides dynamic rules about how to modify other rules (static rules). The CSMS uses the measurements, including the traditional rules/static rules that identify the resources to scale up or down (e.g., using VMware the user may set a rule that triggers an action when resource capacity (target resources) availability reaches 80% so that the user may trigger a migration (performing an action) of the application to another machine or the start-up of multiple nodes to offset some of the computing load), See Col. 14, Lines 17 - 36).

As per claim 22, the system as recited in claim 21, wherein the one or more signals comprise one or more activity log events (The CSMS may use a non-relational database (e.g., Cassandra NoSQL) that scales to a large amount of data, provides discrete data metrics, log and trace files (activity log events), and provides massive parallel read and write access. The CSMS models the data, determines how to structure the data in the data model efficiently in order to manage massive parallel read and write access (e.g., thousands of CSMS agents actively probing nodes in the environment) used to accurately determine the real-time state of the environment, See Col. 13, Line 62 – Col. 14, Line 10).

As per claim 23, the system as recited in claim 21, wherein the one or more signals comprise one or more metric values (The CSMS may use a non-relational database (e.g., Cassandra NoSQL) that scales to a large amount of data, provides discrete data metrics (metrics values), log and trace files, and provides massive parallel read and write access. The CSMS models the data, determines how to structure the data in the data model efficiently in order to manage massive parallel read and write access (e.g., thousands of CSMS agents actively probing nodes in the environment) used to accurately determine the real-time state of the environment, See Col. 13, Line 62 – Col. 14, Line 10).

As per claim 24, the system as recited in claim 21, wherein the one or more criteria comprise one or more logical operators applied to the one or more signals (Some work exists that monitors conditions and alerts or triggers when behavior "deviates from the norm," but fails to take into account the operations implications. E.g., the network bandwidth doubling is not important on its own, unless taken into account with the need to transfer a file or perform a backup within a time window … Instead, this work uses monitoring to adjust the thresholds and actions of the alerts and rules. Operations are dynamically tuned based on measured resource utilization, application/user demand, and the implementation of other operations, See Col. 23, Line 51 – Col. 24, Line 8 / The system dynamically adjusts thresholds based on a determination of conditions associated with the resources which would be similar to an application of a logical operator to evaluate conditions associated with metric values determined from the resources).

As per claim 25, the system as recited in claim 21, wherein performing the one or more actions of the action group comprises invoking one or more functions executed by the cloud computing provider (The CSMS provides a way to identify actions and how to adjust the actions based on real-time measurements, and identify how to characterize the combination of operations and historical measurements … Table 4 shows central node functions (invoked functions examples in the table) the CSMS 102 may use, See Col. 14, Lines 17 - 64).

As per claim 27, a computer-implemented method, comprising: 
	defining, according to configuration input from a client of a cloud computing provider (The CSMS (cloud services monitoring system) instrumentation, collection of measurements, and the dynamic adjustment work together to provide the user a way to build dynamic rules to plan resource utilization in a shared resources environment, and determine what options are available to the user to select (configuration input from a client) in order to carry out the dynamic rule. The CSMS provides configurable system agents that the user may use to automatically carry out one or more of the resource utilization options identified by the CSMS and/or selected by the user, See Col. 10, Lines 12 - 23), an alert rule that indicates one or more criteria to perform one or more actions on one or more target resources provided to the client (Dynamic rules (alert rules) include triggering interfaces and actions that are dynamically adjusted based on the real-time measurements collected by the CSMS. Dynamic rules characterize the operational aspects regarding what action to take when a particular event occurs in the environment, and characterizes the long term behavior resulting from performing the action, See Col. 12, Lines 13 - 32), wherein the cloud computing provider is configured to provide a plurality of resources to a plurality of clients, and wherein the plurality of resources comprise the one or more target resources (The CSMS uses active probing to interrogate the environment with tests to determine the real-time state of the environment, and the state of the resources expected to be used to meet the users SLAs (e.g., the current state of the cloud environment). The CSMS probes the environment (e.g., to determine the state of the cloud) to determine whether the environment can satisfy the user's desired computing resource (target resources) requests (e.g., SLAs), See Col. 4, Lines 14 - 52); 
	monitoring, via the cloud computing provider, one or more signals emitted by the plurality of resources (The CSMS interfaces to monitoring systems and orchestration systems to collect measurements and execute dynamic adjustments using dynamic rules and/or monitoring agents, See Col. 12, Lines 13 – 32); 
	determining that the one or more criteria of the alert rule are met by the one or more signals (For example, a dynamic rule adjustment (criteria) may trigger that when a threshold is met (alert rule met by the one or more signals) that a dynamic action be performed (e.g., scale up, migrate, start an instance), See Col. 17, Lines 61 - 67); 
	determining an action group comprising the one or more actions to be performed on the one or more target resources according to the alert rule (This work uses monitoring to adjust the thresholds and actions (action group) of the alerts and rules. Operations are dynamically tuned based on measured resource utilization, application/user demand, and the implementation of other operations, See Col. 23, Line 51 – Col. 24, Line 8), wherein the action group is determined based at least in part on the one or more criteria met by the one or more signals (Dynamic rules include triggering interfaces and actions that are dynamically adjusted based on the real-time measurements collected by the CSMS. Dynamic rules characterize the operational aspects regarding what action to take (determined action group) when a particular event (criteria) occurs in the environment (signals), and characterizes the long term behavior resulting from performing the action, See Col. 12, Lines 13 - 32); and 
	performing the one or more actions of the action group, on the one or more target resources provided to the client by of the cloud computing provider (The CSMS provides dynamic rules about how to modify other rules (static rules). The CSMS uses the measurements, including the traditional rules/static rules that identify the resources to scale up or down (e.g., using VMware the user may set a rule that triggers an action when resource capacity (target resources) availability reaches 80% so that the user may trigger a migration (performing an action) of the application to another machine or the start-up of multiple nodes to offset some of the computing load), See Col. 14, Lines 17 - 36).

As per claim 28, the method as recited in claim 27, wherein the one or more signals comprise one or more activity log events (The CSMS may use a non-relational database (e.g., Cassandra NoSQL) that scales to a large amount of data, provides discrete data metrics, log and trace files (activity log events), and provides massive parallel read and write access. The CSMS models the data, determines how to structure the data in the data model efficiently in order to manage massive parallel read and write access (e.g., thousands of CSMS agents actively probing nodes in the environment) used to accurately determine the real-time state of the environment, See Col. 13, Line 62 – Col. 14, Line 10).

As per claim 29, the method as recited in claim 27, wherein the one or more signals comprise one or more metric values (The CSMS may use a non-relational database (e.g., Cassandra NoSQL) that scales to a large amount of data, provides discrete data metrics (metrics values), log and trace files, and provides massive parallel read and write access. The CSMS models the data, determines how to structure the data in the data model efficiently in order to manage massive parallel read and write access (e.g., thousands of CSMS agents actively probing nodes in the environment) used to accurately determine the real-time state of the environment, See Col. 13, Line 62 – Col. 14, Line 10).

As per claim 30, the method as recited in claim 27, wherein the one or more criteria comprise one or more logical operators applied to the one or more signals (Some work exists that monitors conditions and alerts or triggers when behavior "deviates from the norm," but fails to take into account the operations implications. E.g., the network bandwidth doubling is not important on its own, unless taken into account with the need to transfer a file or perform a backup within a time window … Instead, this work uses monitoring to adjust the thresholds and actions of the alerts and rules. Operations are dynamically tuned based on measured resource utilization, application/user demand, and the implementation of other operations, See Col. 23, Line 51 – Col. 24, Line 8 / The system dynamically adjusts thresholds based on a determination of conditions associated with the resources which would be similar to an application of a logical operator to evaluate conditions associated with metric values determined from the resources).

As per claim 31, the method as recited in claim 27, wherein performing the one or more actions of the action group comprises invoking one or more functions executed by the cloud computing provider (The CSMS provides a way to identify actions and how to adjust the actions based on real-time measurements, and identify how to characterize the combination of operations and historical measurements … Table 4 shows central node functions (invoked functions examples in the table) the CSMS 102 may use, See Col. 14, Lines 17 - 64).

As per claim 33, the method as recited in claim 27, further comprising: 
	monitoring, via the cloud computing provider, one or more additional signals emitted by the plurality of resources responsive to the one or more actions (The CSMS identifies what measures to collect in order to accurately characterize the real-time state of the environment, and how you characterize the state of the environment (additional signals) in response to the actions necessary for the environment to provide resources to meet the users SLAs, See Col. 12, Lines 13 - 32); 
	determining that one or more additional criteria of an additional alert rule are met by the one or more additional signals (For example, a dynamic rule adjustment (criteria) may trigger that when a threshold is met (alert rule met by the one or more signals) that a dynamic action be performed (e.g., scale up, migrate, start an instance), See Col. 17, Lines 61 - 67); 
	determining an additional action group comprising one or more additional actions to be performed on one or more additional target resources according to the additional alert rule (This work uses monitoring to adjust the thresholds and actions (action group) of the alerts and rules. Operations are dynamically tuned based on measured resource utilization, application/user demand, and the implementation of other operations, See Col. 23, Line 51 – Col. 24, Line 8), wherein the additional action group is determined based at least in part on the one or more additional criteria met by the one or more additional signals (Dynamic rules include triggering interfaces and actions that are dynamically adjusted based on the real-time measurements collected by the CSMS. Dynamic rules characterize the operational aspects regarding what action to take (determined action group) when a particular event (criteria) occurs in the environment (signals), and characterizes the long term behavior resulting from performing the action, See Col. 12, Lines 13 - 32); and 
	performing the one or more additional actions of the additional action group (The CSMS provides dynamic rules about how to modify other rules (static rules). The CSMS uses the measurements, including the traditional rules/static rules that identify the resources to scale up or down (e.g., using VMware the user may set a rule that triggers an action when resource capacity (target resources) availability reaches 80% so that the user may trigger a migration (performing an action) of the application to another machine or the start-up of multiple nodes to offset some of the computing load), See Col. 14, Lines 17 - 36).

As per claim 34, one or more non-transitory computer-readable storage media storing program instructions that, when executed on or across one or more processors, perform: 
	defining, according to configuration input from a client of a cloud computing provider (The CSMS (cloud services monitoring system) instrumentation, collection of measurements, and the dynamic adjustment work together to provide the user a way to build dynamic rules to plan resource utilization in a shared resources environment, and determine what options are available to the user to select (configuration input from a client) in order to carry out the dynamic rule. The CSMS provides configurable system agents that the user may use to automatically carry out one or more of the resource utilization options identified by the CSMS and/or selected by the user, See Col. 10, Lines 12 - 23), an alert rule that indicates one or more criteria to perform one or more actions on one or more target resources provided to the client (Dynamic rules (alert rules) include triggering interfaces and actions that are dynamically adjusted based on the real-time measurements collected by the CSMS. Dynamic rules characterize the operational aspects regarding what action to take when a particular event occurs in the environment, and characterizes the long term behavior resulting from performing the action, See Col. 12, Lines 13 - 32), wherein the cloud computing provider is configured to provide a plurality of resources to a plurality of clients, and wherein the plurality of resources comprise the one or more target resources (The CSMS uses active probing to interrogate the environment with tests to determine the real-time state of the environment, and the state of the resources expected to be used to meet the users SLAs (e.g., the current state of the cloud environment). The CSMS probes the environment (e.g., to determine the state of the cloud) to determine whether the environment can satisfy the user's desired computing resource (target resources) requests (e.g., SLAs), See Col. 4, Lines 14 - 52); 
	monitoring, via the cloud computing provider, one or more signals emitted by the plurality of resources (The CSMS interfaces to monitoring systems and orchestration systems to collect measurements and execute dynamic adjustments using dynamic rules and/or monitoring agents, See Col. 12, Lines 13 – 32); 
	determining that the one or more criteria of the alert rule are met by the one or more signals(For example, a dynamic rule adjustment (criteria) may trigger that when a threshold is met (alert rule met by the one or more signals) that a dynamic action be performed (e.g., scale up, migrate, start an instance), See Col. 17, Lines 61 - 67); 
	determining an action group comprising the one or more actions to be performed on the one or more target resources according to the alert rule (This work uses monitoring to adjust the thresholds and actions (action group) of the alerts and rules. Operations are dynamically tuned based on measured resource utilization, application/user demand, and the implementation of other operations, See Col. 23, Line 51 – Col. 24, Line 8), wherein the action group is determined based at least in part on the one or more criteria met by the one or more signals (Dynamic rules include triggering interfaces and actions that are dynamically adjusted based on the real-time measurements collected by the CSMS. Dynamic rules characterize the operational aspects regarding what action to take (determined action group) when a particular event (criteria) occurs in the environment (signals), and characterizes the long term behavior resulting from performing the action, See Col. 12, Lines 13 - 32); and 
	performing the one or more actions of the action group, on the one or more target resources provided to the client by of the cloud computing provider (The CSMS provides dynamic rules about how to modify other rules (static rules). The CSMS uses the measurements, including the traditional rules/static rules that identify the resources to scale up or down (e.g., using VMware the user may set a rule that triggers an action when resource capacity (target resources) availability reaches 80% so that the user may trigger a migration (performing an action) of the application to another machine or the start-up of multiple nodes to offset some of the computing load), See Col. 14, Lines 17 - 36).

As per claim 35, the one or more non-transitory computer-readable storage media as recited in claim 34, wherein the one or more signals comprise one or more activity log events (The CSMS may use a non-relational database (e.g., Cassandra NoSQL) that scales to a large amount of data, provides discrete data metrics, log and trace files (activity log events), and provides massive parallel read and write access. The CSMS models the data, determines how to structure the data in the data model efficiently in order to manage massive parallel read and write access (e.g., thousands of CSMS agents actively probing nodes in the environment) used to accurately determine the real-time state of the environment, See Col. 13, Line 62 – Col. 14, Line 10).

As per claim 36, the one or more non-transitory computer-readable storage media as recited in claim 34, wherein the one or more signals comprise one or more metric values (The CSMS may use a non-relational database (e.g., Cassandra NoSQL) that scales to a large amount of data, provides discrete data metrics (metrics values), log and trace files, and provides massive parallel read and write access. The CSMS models the data, determines how to structure the data in the data model efficiently in order to manage massive parallel read and write access (e.g., thousands of CSMS agents actively probing nodes in the environment) used to accurately determine the real-time state of the environment, See Col. 13, Line 62 – Col. 14, Line 10).

As per claim 37, the one or more non-transitory computer-readable storage media as recited in claim 34, wherein the one or more criteria comprise one or more logical operators applied to the one or more signals (Some work exists that monitors conditions and alerts or triggers when behavior "deviates from the norm," but fails to take into account the operations implications. E.g., the network bandwidth doubling is not important on its own, unless taken into account with the need to transfer a file or perform a backup within a time window … Instead, this work uses monitoring to adjust the thresholds and actions of the alerts and rules. Operations are dynamically tuned based on measured resource utilization, application/user demand, and the implementation of other operations, See Col. 23, Line 51 – Col. 24, Line 8 / The system dynamically adjusts thresholds based on a determination of conditions associated with the resources which would be similar to an application of a logical operator to evaluate conditions associated with metric values determined from the resources).

As per claim 38, the one or more non-transitory computer-readable storage media as recited in claim 34, wherein performing the one or more actions of the action group comprises invoking one or more functions executed by the cloud computing provider (The CSMS provides a way to identify actions and how to adjust the actions based on real-time measurements, and identify how to characterize the combination of operations and historical measurements … Table 4 shows central node functions (invoked functions examples in the table) the CSMS 102 may use, See Col. 14, Lines 17 - 64).

As per claim 40, the one or more non-transitory computer-readable storage media as recited in claim 34, further comprising additional program instructions that, when executed on or across the one or more processors, perform: 
	monitoring, via the cloud computing provider, one or more additional signals emitted by the plurality of resources responsive to the one or more actions (The CSMS identifies what measures to collect in order to accurately characterize the real-time state of the environment, and how you characterize the state of the environment (additional signals) in response to the actions necessary for the environment to provide resources to meet the users SLAs, See Col. 12, Lines 13 - 32); 
	determining that one or more additional criteria of an additional alert rule are met by the one or more additional signals (For example, a dynamic rule adjustment (criteria) may trigger that when a threshold is met (alert rule met by the one or more signals) that a dynamic action be performed (e.g., scale up, migrate, start an instance), See Col. 17, Lines 61 - 67); 
	determining an additional action group comprising one or more additional actions to be performed on one or more additional target resources according to the additional alert rule (This work uses monitoring to adjust the thresholds and actions (action group) of the alerts and rules. Operations are dynamically tuned based on measured resource utilization, application/user demand, and the implementation of other operations, See Col. 23, Line 51 – Col. 24, Line 8), wherein the additional action group is determined based at least in part on the one or more additional criteria met by the one or more additional signals (Dynamic rules include triggering interfaces and actions that are dynamically adjusted based on the real-time measurements collected by the CSMS. Dynamic rules characterize the operational aspects regarding what action to take (determined action group) when a particular event (criteria) occurs in the environment (signals), and characterizes the long term behavior resulting from performing the action, See Col. 12, Lines 13 - 32); and 
	performing the one or more additional actions of the additional action group (The CSMS provides dynamic rules about how to modify other rules (static rules). The CSMS uses the measurements, including the traditional rules/static rules that identify the resources to scale up or down (e.g., using VMware the user may set a rule that triggers an action when resource capacity (target resources) availability reaches 80% so that the user may trigger a migration (performing an action) of the application to another machine or the start-up of multiple nodes to offset some of the computing load), See Col. 14, Lines 17 - 36). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Tung (US 8612599) and in view of Bhasin (US 8577976).

As per claim 26, Tung discloses all limitations of claim 21. 

	Tung discloses:
	 the system as recited in claim 21, wherein the one or more memories store additional computer-executable instructions that, when executed, cause the one or more processors to: 
	generate one or more alerts describing the one or more actions (This work uses monitoring to adjust the thresholds and actions of the alerts and rules. Operations are dynamically tuned based on measured resource utilization, application/user demand, and the implementation of other operations, See Col. 23, Line 51 – Col. 24, Line 8); 

	Tung however does not expressly disclose:
	send the one or more alerts to a messaging service and deliver the one or more alerts from the messaging service to one or more action handlers.

	Bhasin discloses:
	send the one or more alerts to a messaging service (The present subject matter also allows modifying of the quality of service (QoS) after the message has been stored in response to policy constraints triggered by the fulfillment of a condition (alerts), See Col. 2, Lines 54 – 60 … The messaging server may be a message broker that translates a message from the formal messaging protocol of the sender to the formal messaging protocol of the receiver in a telecommunication network where programs communicate by exchanging formally-defined messages, See Col. 3, Lines 21 – 29 / The policies 121 are triggered 122 as an alert and the messages are sent to the determining component 120 via the messaging server, See Fig. 1); and 
	deliver the one or more alerts from the messaging service to one or more action handlers (The determining component determines when trigger conditions are met that specify a policy to be fired (alerts) by applying actions and to which messages the policy is to be applied. Actions resulting from a policy may include downgrading the QoS or deleting a particular set of messages, See Col. 3, Line 65 – Col. 4, Line 5 / The policies 121 are triggered 122 as an alert and the messages are sent to the determining component 120, from which the messaging server sends the messages to the appropriate actions 123, See Fig. 1).
	It would have been obvious to an artisan of ordinary skill in the art before the Applicant's effective filing date of the claimed invention to combine Bhasin’s teaching of a messaging service to deliver alerts to action handlers, along with generating alerts describing actions to improve Tung’s system. Both Tung and Bhasin disclose systems for web services. Tung’s system includes a policy constraint triggered by the fulfillment of a condition which serves as an alert being delivered via a messaging server to an action handler. The combination is an improvement upon the existing system because an alert describing an action can be generated, as taught by Tung, where the alert can be delivered to an action handler, as taught by Bhasin, to provide target resources to clients via a cloud computing provider.

As per claim 32, the method as recited in claim 27, further comprising: 
	generating one or more alerts describing the one or more actions (Tung, This work uses monitoring to adjust the thresholds and actions of the alerts and rules. Operations are dynamically tuned based on measured resource utilization, application/user demand, and the implementation of other operations, See Col. 23, Line 51 – Col. 24, Line 8); 
	sending the one or more alerts to a messaging service (Bhasin, The present subject matter also allows modifying of the quality of service (QoS) after the message has been stored in response to policy constraints triggered by the fulfillment of a condition (alerts), See Col. 2, Lines 54 – 60 … The messaging server may be a message broker that translates a message from the formal messaging protocol of the sender to the formal messaging protocol of the receiver in a telecommunication network where programs communicate by exchanging formally-defined messages, See Col. 3, Lines 21 – 29 / The policies 121 are triggered 122 as an alert and the messages are sent to the determining component 120 via the messaging server, See Fig. 1); and 
	delivering the one or more alerts from the messaging service to one or more action handlers  (Bhasin, The determining component determines when trigger conditions are met that specify a policy to be fired (alerts) by applying actions and to which messages the policy is to be applied. Actions resulting from a policy may include downgrading the QoS or deleting a particular set of messages, See Col. 3, Line 65 – Col. 4, Line 5 / The policies 121 are triggered 122 as an alert and the messages are sent to the determining component 120, from which the messaging server sends the messages to the appropriate actions 123, See Fig. 1).

As per claim 39, the one or more non-transitory computer-readable storage media as recited in claim 34, further comprising additional program instructions that, when executed on or across the one or more processors, perform: 
	generating one or more alerts describing the one or more actions (Tung, This work uses monitoring to adjust the thresholds and actions of the alerts and rules. Operations are dynamically tuned based on measured resource utilization, application/user demand, and the implementation of other operations, See Col. 23, Line 51 – Col. 24, Line 8); 
	sending the one or more alerts to a messaging service (Bhasin, The present subject matter also allows modifying of the quality of service (QoS) after the message has been stored in response to policy constraints triggered by the fulfillment of a condition (alerts), See Col. 2, Lines 54 – 60 … The messaging server may be a message broker that translates a message from the formal messaging protocol of the sender to the formal messaging protocol of the receiver in a telecommunication network where programs communicate by exchanging formally-defined messages, See Col. 3, Lines 21 – 29 / The policies 121 are triggered 122 as an alert and the messages are sent to the determining component 120 via the messaging server, See Fig. 1); and 
	delivering the one or more alerts from the messaging service to one or more action handlers (Bhasin, The determining component determines when trigger conditions are met that specify a policy to be fired (alerts) by applying actions and to which messages the policy is to be applied. Actions resulting from a policy may include downgrading the QoS or deleting a particular set of messages, See Col. 3, Line 65 – Col. 4, Line 5 / The policies 121 are triggered 122 as an alert and the messages are sent to the determining component 120, from which the messaging server sends the messages to the appropriate actions 123, See Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZIA NAOREEN/Examiner, Art Unit 2458